DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Hatanaka et al. (NPL “Proposed Update to the family of AAC LC Based Profiles” MPEG Meeting, ISO/IEC JTC1/SC29/WG11, July 11, 2012, Stockholm, Sweden, pages 1-20), discloses a method for gain adjusting audio signals based on encoder-generated loudness metadata, the method comprising: receiving, by an audio decoder operating in a playback channel configuration different from a reference channel configuration, an audio signal for the reference channel configuration; downmixing the audio sample data into downmixed audio sample data for the audio channels of the playback channel configuration; selecting, from the loudness metadata for the plurality of channel configurations, the loudness metadata for the playback channel configuration; determining loudness adjustment gains from the loudness metadata for the playback channel configuration; and applying the loudness adjustment gains as a part of overall gains applied to the downmixed audio sample data to generate output audio sample data for each channel of the playback channel configuration.
However, Hatanaka fails to teach the combination of a method for gain adjusting audio signals based on encoder-generated loudness metadata, the method comprising: receiving, by an audio decoder operating in a playback channel configuration different from a reference channel configuration, an audio signal for the reference channel configuration, the audio signal including audio sample data for each channel of the reference channel configuration, and the encoder-generated loudness metadata, the encoder-generated loudness metadata comprising loudness metadata for a plurality of channel configurations including the playback channel configuration and the reference channel configuration; downmixing the audio sample data into downmixed audio sample data for the audio channels of the playback channel configuration; selecting, from the loudness metadata for the plurality of channel configurations, the loudness metadata for the playback channel configuration; determining loudness adjustment gains from the loudness metadata for the playback channel configuration; and applying the loudness adjustment gains as a part of overall gains applied to the downmixed audio sample data to generate output audio sample data for each channel of the playback channel configuration; wherein the loudness adjustment gains depend on a loudness level indicated by the loudness metadata for the playback channel configuration and a reference loudness level.  
Regarding independent claim 8, the closest prior art of record, Hatanaka discloses a non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause performing: receiving, by an audio decoder operating in a playback channel configuration different from a reference channel configuration, an audio signal for the reference channel configuration; downmixing the audio sample data into downmixed audio sample data for the audio channels of the playback channel configuration; selecting, from the loudness metadata for the plurality of channel configurations, the loudness metadata for the playback channel configuration; determining loudness adjustment gains from the loudness metadata for the playback channel configuration; and applying the loudness adjustment gains as a part of overall gains applied to the downmixed audio sample data to generate output audio sample data for each channel of the playback channel configuration. 
However, Hatanaka fails to teach the combination of a non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause performing: receiving, by an audio decoder operating in a playback channel configuration different from a reference channel configuration, an audio signal for the reference channel configuration, the audio signal including audio sample data for each channel of the reference channel configuration, and encoder-generated loudness metadata, the encoder-generated loudness metadata comprising loudness metadata for a plurality of channel configurations including the playback channel configuration and the reference channel configuration; downmixing the audio sample data into downmixed audio sample data for the audio channels of the playback channel configuration; selecting, from the loudness metadata for the plurality of channel configurations, the loudness metadata for the playback channel configuration; determining loudness adjustment gains from the loudness metadata for the playback channel configuration; and applying the loudness adjustment gains as a part of overall gains applied to the downmixed audio sample data to generate output audio sample data for each channel of the playback channel configuration; wherein the loudness adjustment gains depend on a loudness level indicated by the loudness metadata for the playback channel configuration and a reference loudness level.  
Regarding independent claim 9, the closest prior art of record, Hatanaka discloses an audio signal processing device for gain adjusting audio signals based on encoder-generated loudness metadata, wherein the audio signal processing device: receives, by an audio decoder operating in a playback channel configuration different from a reference channel configuration, an audio signal for the reference channel configuration; downmixing the audio sample data into downmixed audio sample data for the audio channels of the playback channel configuration; selects, from the loudness metadata for the plurality of channel configurations, the loudness metadata for the playback channel configuration; determines loudness adjustment gains from the loudness metadata for the playback channel configuration; and applies the loudness adjustment gains as a part of overall gains applied to the downmixed audio sample data to generate output audio sample data for each channel of the playback channel configuration. 
However, Hatanaka fails to teach the combination of an audio signal processing device for gain adjusting audio signals based on encoder-generated loudness metadata, wherein the audio signal processing device: receives, by an audio decoder operating in a playback channel configuration different from a reference channel configuration, an audio signal for the reference channel configuration, the audio signal including audio sample data for each channel of the reference channel configuration, and the encoder-generated loudness metadata, the encoder-generated loudness metadata comprising loudness metadata for a plurality of channel configurations including the playback channel configuration and the reference channel configuration; downmixing the audio sample data into downmixed audio sample data for the audio channels of the playback channel configuration; selects, from the loudness metadata for the plurality of channel configurations, the loudness metadata for the playback channel configuration; determines loudness adjustment gains from the loudness metadata for the playback channel configuration; and applies the loudness adjustment gains as a part of overall gains applied to the downmixed audio sample data to generate output audio sample data for each channel of the playback channel configuration; wherein the loudness adjustment gains depend on a loudness level indicated by the loudness metadata for the playback channel configuration and a reference loudness level.  The distinct features, as disclosed in independent claims 1, 8 and 9 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654